
	

113 HR 516 IH: Middle Class Payroll Tax Relief Act
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 516
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Maffei introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the payroll tax reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Payroll Tax Relief
			 Act.
		2.Extension of
			 payroll tax reduction
			(a)In
			 generalSubsection (c) of
			 section 601 of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 (26 U.S.C. 1401 note) is amended by striking and
			 2012 and inserting , 2012, and 2013.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to remuneration received, and taxable years beginning,
			 after December 31, 2012.
			
